Case 1:14-cr-00699-RMB Document 676 Filed 07/28/20 Page 1 of 3 PageID: 9371



    [Dkt. Nos. 618, 621, 624, 632, 635, 635-1, 638, 670 and 672]


                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


                                  :
UNITED STATES OF AMERICA          :
                                  :     CR. No. 14-699-01 (RMB)
             v.                   :
                                  :          MEMORANDUM ORDER
TOYE TUTIS                        :
                                  :


      This matter comes before the Court upon several pro se

motions filed by the Defendant, Toye Tutis.1         For the following

reasons,

      IT IS on this 28th day of July 2020 ORDERED as follows:

      First, Defendant Tutis has filed a Motion to Recuse [Dkt.

No. 670].    His basis for recusal is that this Court has either

failed to issue rulings or is “ignoring rulings and orders, of

her predecessor - Jerome Simandle.”       [Dkt. No. 670, at 2].      This

is not a proper basis for recusal.       See Securacomm Consulting,

Inc. v. Securacom, Inc., 224 F.3d 273, 278 (3d Cir. 2000).

Moreover, Defendant Tutis alleges that this Court has had ex

parte communications with the Assistant United States Attorney

Diana Carrig and, thus, has shown favoritism to the Government.




1 Defendant seeks to proceed pro se and asks this Court to
terminate Stanley King, Esq. as his counsel. [Dkt. No. 638].
That motion is GRANTED.
Case 1:14-cr-00699-RMB Document 676 Filed 07/28/20 Page 2 of 3 PageID: 9372



It is unclear exactly what the Defendant is alleging but this

Court has not had ex parte communications with AUSA Carrig.

This motion is DENIED.

     Second, Defendant has filed two Motions For An Entry Of An

Order Directing The Government To Make An Immediate Return Of

All Items Of Property Identified In The Rule 41(g) Motion.

[Dkt. Nos. 618, 624, 635-1, and 672].        These Motions are

DISMISSED without prejudice and may be refiled after the pending

appeal is adjudicated.     (Defendant admits that the Government

may retain his property because of “needing them for the

continued prosecution of the defendant and his wife,” Docket No.

635-1).

     Third, Defendant Tutis has filed a Motion for an Order

Directing Defense Counsel – Former Dennis J. Cogan, to Return

Defendant’s $150,000 [Dkt. No. 621] and a Motion for an Entry of

Default for Mr. Cogan’s Failure to Respond.         {Dkt. No. 632].

The Defendant gives no legal basis for this Court’s jurisdiction

to do so other than its “inherent authority” or factual basis to

do so assuming the Court has jurisdiction other than he alleges

Mr. Cogan lacked a license to practice in New Jersey.          Mr. Cogan

has filed a response; this Court has no jurisdiction in this

criminal matter to hear the parties’ dispute.         The Court agrees.

This matter is therefore DENIED without prejudice.



                                    2
Case 1:14-cr-00699-RMB Document 676 Filed 07/28/20 Page 3 of 3 PageID: 9373



     Fourth, Defendant has filed a Motion to Stay the Sales of

Properties.   [Dkt. No. 616] and for removal of Lis Pendens [Dkt.

No. 617].   The Government shall advise the Court as to the

status of these properties within ten days of this Order.           To

the extent these properties have been sold, such motions will be

denied as moot; and

     Fifth, Defendant has filed a Motion for a New Trial [Dkt.

No. 640].   The Government shall file a response within 14 days.



                            s/Renée Marie Bumb_________
                            RENÉE MARIE BUMB
                            United States District Judge




                                    3
